             Case 3:17-cv-02183-MEM Document 73 Filed 08/24/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

 ROBERT STOUD                              :

                     Plaintiff             :       CIVIL ACTION NO. 3:17-2183

             v.                            :           (JUDGE MANNION)

 SUSQUEHANNA COUNTY                        :

                    Defendant              :


                                      ORDER

        Per request of counsel, the Final Pretrial Conference will be held on
Wednesday, September 2, 2020 at 10:30 a.m. in-person. Counsel only need be
in attendance, but their respective clients shall be available by telephone.



                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge

DATE: August 24, 2020
17-2183-08
